Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement is made and entered into as of February 10,
2016, by and among Offshore Group Investment Limited, an exempted company
incorporated with limited liability in the Cayman Islands, and each of the
Holders party hereto. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in Section 1 hereto.

WHEREAS, on December 3, 2015 (the “Petition Date”), the Company, its
subsidiaries and certain of its affiliates (collectively, the “Debtors”) filed
voluntary petitions for relief under chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§101, et seq. (the “Bankruptcy Code”), in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

WHEREAS on the Petition Date, the Debtors filed the Joint Prepackaged Chapter 11
Plan of Offshore Group Investment Limited and Its Affiliated Debtors, dated
December 1, 2015 (as amended from time to time, including all exhibits,
schedules, and supplements thereto, the “Plan”), and the Bankruptcy Court
entered an order confirming the Plan on January 15, 2016;

WHEREAS, the Plan provides that each member of the Ad Hoc Committee (as defined
in the Plan) (and any Affiliates or Related Funds thereof that receive Shares or
Convertible PIK Notes under the Plan), and, except for Vantage Drilling Company,
each recipient of Shares and Convertible PIK Notes who (together with its
Affiliates and Related Funds) receives 10% or more of the Shares and/or
Convertible PIK Notes issued under the Plan, together with such Affiliates and
Related Funds, may enter into a registration rights agreement with the Company
that reflects the terms set forth in the Plan; and

WHEREAS, the Company and the Holders are entering into this Agreement in
furtherance of the aforesaid provisions of the Plan.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:

1. Definitions; Interpretations.

(a) As used in this Agreement, the following terms shall have the following
meanings:

“Advice” has the meaning set forth in Section 14(c).

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Person specified. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract, or
otherwise.



--------------------------------------------------------------------------------

“Agreement” means this registration rights agreement, including all exhibits
hereto, as may be amended, supplemented, or amended and restated from time to
time in accordance with the terms hereof.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“Bankruptcy Code” has the meaning set forth in the recitals hereto.

“Bankruptcy Court” has the meaning set forth in the recitals hereto.

The term “beneficially own” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act, and any Person’s beneficial ownership of
securities shall be calculated in accordance with the provisions of such rule.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or another day on
which commercial banks in New York are required or permitted under applicable
laws or regulations to close.

“Chosen Courts” has the meaning set forth in Section 14(i).

“Commission” means the Securities and Exchange Commission.

“Company” means Offshore Group Investment Limited, an exempted company
incorporated with limited liability in the Cayman Islands, and any successor
thereto.

“Convertible PIK Notes” means the 1% / 12% Step-Up Senior Secured Third Lien
Convertible Notes due 2030 of the Company issued under the Plan.

“Counsel to the Holders” means the counsel selected by the Majority Holders.

“Debtors” has the meaning set forth in the recitals hereto.

“Demand Registration Request” has the meaning set forth in Section 3(a).

“Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Form S-1” means form S-1 under the Securities Act, or any other form hereafter
adopted by the Commission for the general registration of securities under the
Securities Act.

 

2



--------------------------------------------------------------------------------

“Form S-3” means form S-3 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-3.

“FINRA” has the meaning set forth in Section 8.

“Grace Period” has the meaning set forth in Section 5(a).

“Holder” means (a) each Person, other than the Company, that is a signatory to
this Agreement and (b) each other Person that is a transferee of Registrable
Securities and becomes a party to this Agreement by delivering a duly executed
Joinder to the Company in accordance with the terms and conditions hereof. A
Person shall automatically cease to be a Holder at such time as such Person
ceases to hold any Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 10(c).

“Indemnifying Party” has the meaning set forth in Section 10(c).

“Initial Registrable Securities Number” means the number of Shares issued on the
Plan Effective Date (including Shares issuable upon conversion of the
Convertible PIK Notes), appropriately adjusted for any stock splits, reverse
stock splits, stock dividends or distributions, and any exchange, conversion or
similar transactions involving the Shares.

“Initial Shelf Registration Statement” has the meaning set forth in Section
2(a).

“Joinder” has the meaning set forth in Section 12.

“Lockup Period” has the meaning set forth in Section 9.

“Losses” has the meaning set forth in Section 10(a).

“Majority Holders” means, with respect to any offering, the holders of a
majority of the Registrable Securities to be included in such offering.

“Other Holders” has the meaning set forth in Section 6(c).

“Person” means any individual, partnership, joint stock company, corporation,
entity, association, trust, limited liability company, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision of any government.

“Petition Date” has the meaning set forth in the recitals hereto.

“Piggyback Notice” has the meaning set forth in Section 6(b).

“Piggyback Offering” has the meaning set forth in Section 6(b).

“Plan” has the meaning set forth in the recitals hereto.

 

3



--------------------------------------------------------------------------------

“Plan Effective Date” shall mean the date on which the Plan becomes effective.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and any other amendments (including any post-effective
amendments) or supplements to the Prospectus, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means, collectively, (a) all Units and Shares
(including Shares issuable upon conversion of the Convertible PIK Notes) issued
to any Holder pursuant to the Plan, (b) any additional Units or Shares
subsequently acquired by any Holder in open market purchases or otherwise and
(c) any additional Units, Shares or other securities paid, issued or distributed
in respect of any such Units or Shares by way of a dividend, split or
distribution, and any security into which any such Units or Shares shall have
been converted or exchanged in connection with a recapitalization,
reorganization, reclassification, merger, consolidation, exchange, or otherwise;
provided, however, that any such Units, Shares or other securities shall cease
to constitute Registrable Securities upon the earliest to occur of: (x) the date
on which such securities are disposed of pursuant to an effective Registration
Statement; (y) the date on which such securities are disposed of pursuant to
Rule 144 (or any similar provision then in effect) promulgated under the
Securities Act; and (z) the date on which such securities may be sold pursuant
to Rule 144 (or any similar provision then in effect) without regard for any
volume or manner of sale restrictions. For the avoidance of doubt, any provision
herein requiring the calculation of the “number” of Registrable Securities shall
be deemed to refer to the number of Shares, including Shares issuable upon
conversion of the Convertible PIK Notes, constituting Registrable Securities.

“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Shelf Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by such Person, an Affiliate of
such Person, or the same investment manager or advisor as such Person or an
Affiliate of such investment manager or advisor.

 

4



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Holder Questionnaire” means a questionnaire adopted by the Company from
time to time in form and substance reasonably acceptable to the Holders.

“Shares” means the common shares of the Company, including any Shares issuable
upon the conversion of the Convertible PIK Notes, and any securities resulting
from any reclassification, recapitalization or similar transactions with respect
to such Shares.

“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.

“Transfer” has the meaning set forth in Section 12, and the terms “Transferee”
and “Transferred” shall have correlative meanings.

“Underwritten Offering” means an offering of Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.

“Underwritten Takedown” has the meaning set forth in Section 2(e).

“Units” means the units of securities comprised of the Convertible PIK Notes and
the Shares.

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

 

5



--------------------------------------------------------------------------------

(b) Rules of Interpretation. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, (ii) the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa, (iii) reference to any
agreement, document, or instrument means such agreement, document, or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, (iv) the words “include”, “includes” or “including” in this Agreement
shall be deemed to be followed by “without limitation”, (v) the use of the words
“or”, “either” or “any” shall not be exclusive, (vi) all references to laws,
rules, regulations and forms in this Agreement shall be deemed to be references
to such laws, rules, regulations and forms, as amended from time to time or, to
the extent replaced, the comparable successor thereto in effect at the time,
(vii) all references to agencies, self-regulatory organizations or governmental
entities in this Agreement shall be deemed to be references to the comparable
successors thereto from time to time, (viii) references to “day” or “days” are
to calendar days, (ix) references to “dollars” or “$” are to United States of
America dollars, and (x) references to sections, subsections, paragraphs, and
exhibits are references to the sections, subsections and paragraphs of, and the
exhibits attached to, this Agreement.

2. Initial Shelf Registrations.

(a) The Company shall prepare a Shelf Registration Statement (the “Initial Shelf
Registration Statement”), and shall include in the Initial Shelf Registration
Statement the Registrable Securities of each Holder who shall request inclusion
therein of some or all of their Registrable Securities by checking the
appropriate box on the signature page of such Holder hereto or by written notice
to the Company no later than seventy-five (75) days after the Plan Effective
Date. The Company shall file the Initial Shelf Registration Statement with the
Commission on or prior to the ninetieth (90th) day following the Plan Effective
Date; provided, however, that the Company shall not be required to file or cause
to be declared effective the Initial Shelf Registration Statement unless Holders
request (and have not by the seventy-fifth day after the Plan Effective Date
revoked such request by written notice to the Company) the inclusion in the
Initial Shelf Registration Statement of Registrable Securities constituting at
least fifteen percent (15%) of all Registrable Securities, and such Holders
otherwise timely comply with the requirements of this Agreement with respect to
the inclusion of such Registrable Securities in the Initial Shelf Registration
Statement.

(b) The Company shall include in the Initial Shelf Registration Statement all
Registrable Securities whose inclusion has been timely requested as aforesaid;
provided, however, that the Company shall not be required to include an amount
of Registrable Securities in excess of the amount as may be permitted to be
included in such Registration Statement under the rules and regulations of the
Commission and the applicable interpretations thereof by the staff of the
Commission.

 

6



--------------------------------------------------------------------------------

(c) The Initial Shelf Registration Statement shall be on Form S-1 or another
appropriate form; provided, however, that, if the Company becomes eligible to
register the Registrable Securities for resale by the Holders on Form S-3
(including without limitation as a Well-Known Seasoned Issuer eligible to use an
Automatic Shelf Registration Statement) or another appropriate form, the Company
shall be entitled to amend the Initial Shelf Registration Statement to a Shelf
Registration Statement on Form S-3 or another appropriate form or file a Shelf
Registration Statement on Form S-3 or another appropriate form in substitution
of the Initial Shelf Registration Statement as initially filed.

(d) The Company shall use its commercially reasonable efforts to cause the
Initial Shelf Registration Statement to be declared effective by the Commission
as promptly as practicable, and shall use its commercially reasonable efforts to
keep such Shelf Registration Statement continuously effective, and not subject
to any stop order, injunction or other similar order or requirement of the
Commission, until the earlier of (i) the expiration of one (1) year following
Effective Date of the Initial Shelf Registration Statement, provided that if at
the time the Company is eligible to register the Registrable Securities for
resale by the Holders on Form S-3 or another appropriate form, such date shall
be extended to three (3) years following the Effective Date of the Initial Shelf
Registration Statement; and (ii) the date that all securities covered by such
Shelf Registration Statement shall cease to be Registrable Securities. In the
event of any stop order, injunction or other similar order or requirement of the
Commission relating to any Registration Statement, the period during which the
Initial Shelf Registration Statement shall be required to remain effective will
be extended by the number of days during which such stop order, injunction or
similar order or requirement is in effect.

(e) Upon the request of one or more Holders, and subject to Section 4(e) hereof,
the Company shall facilitate a “takedown” of Registrable Securities in the form
of an Underwritten Offering (each, an “Underwritten Takedown”), in the manner
described in this Agreement, provided that either (i) the number of Registrable
Securities included in such “takedown” shall equal at least fifteen percent
(15%) of the Initial Registrable Securities Number, or (ii) the Registrable
Securities requested to be sold by the Holders in such “takedown” shall have an
anticipated aggregate offering price (before deducting underwriting discounts
and commission) of at least $100 million.

3. Demand Registration

(a) At any time and from time to time on or following the Plan Effective Date,
any Holder or group of Holders may request in writing (“Demand Registration
Request”) that the Company effect the registration of all or part of such
Holder’s or Holders’ Registrable Securities with the Commission under and in
accordance with the provisions of the Securities Act. The Company will file a
Registration Statement covering such Holder’s or Holders’ Registrable Securities
requested to be registered, and shall use its commercially reasonable efforts to
cause such Registration Statement to be declared effective, as promptly as
practicable after receipt of such request, provided that (i) the number of
Registrable Securities requested to be registered on such Registration Statement
is at least fifteen percent (15%) of the Initial Registrable Securities

 

7



--------------------------------------------------------------------------------

Number, or (ii) the Registrable Securities requested to be sold by the Holders
pursuant to such Registration Statement shall have an anticipated aggregate
offering price (before deducting underwriting discounts and commission) of at
least $100 million; provided, however, that the Company will not be required to
file a Registration Statement pursuant to this Section 3 if:

(A) the Registrable Securities requested to be registered are already covered by
an existing and effective Registration Statement and such Registration Statement
may be utilized for the offering and sale of the Registrable Securities
requested to be registered;

(B) a Registration Statement shall have previously been initially declared
effective by the Commission within the ninety (90) days preceding the date such
Demand Registration Request is made; or

(C) the number of Demand Registration Requests previously made pursuant to this
Section 3(a) shall be three or more; provided that a Demand Registration Request
shall not be considered made for purposes of this clause (C) unless the
requested Registration Statement has been declared effective by the Commission
for at least 75% of the amount of Registrable Securities for which registration
has been requested.

(b) A Demand Registration Request shall specify (i) the then-current name and
address of such Holder or Holders, (ii) the aggregate number of Registrable
Securities requested to be registered, (iii) the total number of Registrable
Securities then beneficially owned by such Holder or Holders and (iv) the
intended means of distribution. If at the time the Demand Registration Request
is made the Company shall be eligible to use Form S-3 or another appropriate
form, the Holder or Holders making such request may specify that the
registration be in the form of a Shelf Registration Statement.

(c) The Company may satisfy its obligations under Section 3(a) hereof by
amending (to the extent permitted by applicable law) any registration statement
previously filed by the Company under the Securities Act, so that such amended
registration statement will permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a demand for registration has been properly
made under Section 3(b) hereof. If the Company so amends a previously filed
registration statement, it will be deemed to have effected a registration for
purposes of Section 3(a) hereof; provided that the date such registration
statement is amended pursuant to this Section 3(c) shall be the “the first day
of effectiveness” of such Registration Statement for purposes of determining the
period during which the Registration Statement is required to be maintained
effective in accordance with Section 3(e) hereof.

(d) Within ten (10) days after receiving a Demand Registration Request, the
Company shall give written notice of such request to all other Holders of
Registrable Securities and shall, subject to the provisions of Section 4(c) in
the case of an Underwritten Offering, include in such registration all such
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within fifteen (15) days after the Company’s

 

8



--------------------------------------------------------------------------------

giving of such notice, provided that such Registrable Securities are not already
covered by an existing and effective Registration Statement that may be utilized
for the offering and sale of the Registrable Securities requested to be
registered in the manner so requested.

(e) The Company will use its commercially reasonable efforts to keep a
Registration Statement that has become effective as contemplated by this
Section 3 continuously effective, and not subject to any stop order, injunction
or other similar order or requirement of the Commission:

(A) in the case of a Registration Statement other than a Shelf Registration
Statement, until all Registrable Securities registered thereunder have been sold
pursuant to such Registration Statement, but in no event later than ninety
(90) days from the Effective Date of such Registration Statement; and

(B) in the case of a Shelf Registration Statement, the earlier of (x) three
(3) years following the Effective Date of the Shelf Registration Statement; and
(y) the date that all the remaining securities covered by such Shelf
Registration Statement shall cease to be Registrable Securities;

provided, however, that in the event of any stop order, injunction or other
similar order or requirement of the Commission relating to any Registration
Statement, the period during which the Registration Statement shall be required
to remain effective will be extended by the number of days during which such
stop order, injunction or similar order or requirement is in effect.

(f) The Holder or Holders making a Demand Registration Request may, at any time
prior to the Effective Date of the Registration Statement relating to such
registration, revoke their request for the Company to effect the registration of
all or part of such Holder’s or Holders’ Registrable Securities by providing a
written notice to the Company. If, pursuant to the preceding sentence, the
entire Demand Registration Request is revoked, then, at the option of the Holder
or Holders who revoke such request, either (i) such Holder or Holders shall
reimburse the Company for all of its reasonable and documented out-of-pocket
expenses incurred in the preparation, filing and processing of the Registration
Statement, which out-of-pocket expenses, for the avoidance of doubt, shall not
include overhead expenses. or (ii) the requested registration that has been
revoked will be deemed to have been effected for purposes of Section 3(a)(C).

(g) If a Registration Statement filed pursuant to this Section 3 is a Shelf
Registration Statement, then upon the request of one or more Holders, and
subject to Section 4(e) hereof, the Company shall facilitate a “takedown” of
Registrable Securities in the form of an Underwritten Offering, in the manner
described in this Agreement, provided that either (i) the number of Registrable
Securities included in such “takedown” shall equal at least fifteen percent
(15%) of the Initial Registrable Securities Number or (ii) the Registrable
Securities requested to be sold by the Holders in such “takedown” shall have an
anticipated aggregate offering price (before deducting underwriting discounts
and commission) of at least $100 million.

 

9



--------------------------------------------------------------------------------

4. Procedures for Underwritten Offerings. The following procedures shall govern
Underwritten Offerings pursuant to Section 2 or Section 3, whether in the case
of an Underwritten Takedown or otherwise.

(a) The Majority Holders shall select one or more investment banking firm(s) of
national standing to be the managing underwriter or underwriters for any
Underwritten Offering pursuant to a Demand Registration Request or an
Underwritten Takedown with the consent of the Company, which consent shall not
be unreasonably withheld, conditioned or delayed.

(b) All Holders proposing to distribute their securities through an Underwritten
Offering, as a condition for inclusion of their Registrable Securities therein,
shall agree to enter into an underwriting agreement with the underwriters;
provided that the underwriting agreement is in customary form and reasonably
acceptable to the Majority Holders and provided, further, that no Holder of
Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding (i) such
Holder’s ownership of its Registrable Securities to be sold or transferred,
(ii) such Holder’s power and authority to effect such transfer and (iii) such
matters pertaining to compliance with securities laws as may be reasonably
requested) or to undertake any indemnification obligations to the Company with
respect thereto, except as otherwise provided in Section 10(b) hereof, or to the
underwriters with respect thereto, except to the extent of the indemnification
being given to the Company and its controlling persons in Section 10(b) hereof.

(c) If the managing underwriter or underwriters for an Underwritten Offering
advises the Holders that the total amount of Registrable Securities or other
securities permitted to be registered is such as to adversely affect the success
of such Underwritten Offering, the number of Registrable Securities or other
securities to be registered on such Registration Statement will be reduced as
follows: first, the Company shall reduce or eliminate the securities of the
Company to be included by any Person other than a Holder or the Company; second,
the Company shall reduce or eliminate any securities of the Company to be
included by the Company; third, the Company shall reduce the number of
Registrable Securities to be included by Holders electing to participate in the
Underwritten Offering on a pro rata basis based on the total number of
Registrable Securities requested by such Holders to be included in the
Underwritten Offering.

(d) Within ten (10) days after receiving a request for an Underwritten Offering
constituting a “takedown” from a Shelf Registration Statement, the Company shall
give written notice of such request to all other Holders, and subject to the
provisions of Section 4(e) hereof, include in such Underwritten Offering all
such Registrable Securities with respect to which the Company has received
written requests for inclusion therein within fifteen (15) days after the
Company’s giving of such notice, provided that such Registrable Securities are
covered by an existing and effective Shelf Registration Statement that may be
utilized for the offering and sale of the Registrable Securities requested to be
registered.

 

10



--------------------------------------------------------------------------------

(e) The Company will not be required to undertake an Underwritten Offering
pursuant to Section 2(e) or Section 3(g):

(A) if the Company has undertaken an Underwritten Offering, whether for its own
account or pursuant to this Agreement, or a Registration Statement shall have
previously been initially declared effective by the Commission, within the
ninety (90) days preceding the date of the request for such Underwritten
Offering is given to the Company; or

(B) if the number of Underwritten Offerings previously made pursuant to
Section 2(e) or Section 3(g) during the immediately preceding twelve month
period shall be three or more; provided that an Underwritten Offering shall not
be considered made for purposes of this clause (B) unless the offering has
resulted in the disposition by the Holders of at least 75% of the amount of
Registrable Securities requested to be included.

5. Grace Periods.

(a) Notwithstanding anything to the contrary herein—

(A) the Company shall be entitled to postpone the filing or effectiveness of, or
suspend the use of, a Registration Statement if in the good faith judgment of
the Board, such registration, offering or use would reasonably be expected to
materially affect in an adverse manner or materially interfere with any bona
fide material financing of the Company or any material transaction under
consideration by the Company or would require the disclosure of information that
has not been, and is not otherwise required to be, disclosed to the public and
the premature disclosure of which would materially affect the Company in an
adverse manner, provided, that in the event such Registration Statement relates
to a Demand Registration Request, the Holders initiating such Demand
Registration Request shall be entitled to withdraw the Demand Registration
Request and, if such request is withdrawn, it shall not count as one of the
permitted Demand Registration Requests hereunder and the Company shall pay all
registration expenses in connection with such registration; and

(B) at any time after a Registration Statement has been declared effective by
the Commission, the Company may delay the disclosure of material non-public
information concerning the Company if the disclosure of such information at the
time would, in the good faith judgment of the Board, adversely affect the
Company (the period of a postponement or suspension as described in clause
(A) and/or a delay described in this clause (B), a “Grace Period”).

(b) The Company shall promptly (i) notify the Holders in writing of the
existence of the event or material non-public information giving rise to a Grace
Period (provided that the Company shall not disclose the content of such
material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, (ii) use commercially reasonable efforts to terminate a Grace Period
as promptly as practicable and (iii) notify the Holders in writing of the date
on which the Grace Period ends.

 

11



--------------------------------------------------------------------------------

(c) The duration of any one Grace Period shall not exceed sixty (60) days, and
the aggregate of all Grace Periods in total during any three hundred sixty-five
(365) day period shall not exceed an aggregate of ninety (90) days. For purposes
of determining the length of a Grace Period, the Grace Period shall be deemed to
begin on and include the date the Holders receive the notice referred to in
clause (i) of Section 5(b) and shall end on and include the later of the date
the Holders receive the notice referred to in clause (iii) of Section 5(b) and
the date referred to in such notice. In the event the Company declares a Grace
Period, the period during which the Company is required to maintain the
effectiveness of an Initial Shelf Registration Statement or Registration
Statement filed pursuant to a Demand Registration Request shall be extended by
the number of days during which such Grace Period is in effect.

6. Piggyback Registration

(a) If at any time, and from time to time, when Registrable Securities are not
already covered by an existing and effective Registration Statement, the Company
proposes to—

(A) file a registration statement under the Securities Act with respect to an
offering of any class of equity securities of the Company or any securities
convertible or exercisable into shares of any equity securities of the Company
(other than with respect to a registration statement (i) on Form S-8 or any
successor form thereto, (ii) on Form S-4 or any successor form thereto, or
(iii) another form not available for registering the Registrable Securities for
sale to the public), whether or not for its own account; or

(B) conduct an underwritten offering constituting a “takedown” of a class of
equity securities of the Company or any securities convertible or exercisable
into shares of any equity securities of the Company registered under a shelf
registration statement previously filed by the Company,

the Company shall comply with the obligations set forth in this Section 6.

(b) The Company shall give written notice (the “Piggyback Notice”) of such
proposed filing or offering to the Holders at least ten (10) Business Days
before the anticipated filing date. Such notice shall include the number and
class of securities proposed to be registered or offered, the proposed date of
filing of such registration statement or the conduct of such underwritten
offering, any proposed means of distribution of such securities, any proposed
managing underwriter of such securities and a good faith estimate by the Company
of the proposed maximum offering price of such securities as such price is
proposed to appear on the facing page of such registration statement, and shall
offer the Holders the opportunity to register such amount of Registrable
Securities as each Holder may request on the same terms and conditions as the
registration of the Company’s and/or the holders of other securities of the
Company securities, as the case may be (a “Piggyback Offering”). Subject to
Section 6(c), if applicable, the Company will include in each Piggyback Offering
all Registrable Securities for

 

12



--------------------------------------------------------------------------------

which the Company has received written requests for inclusion within five
(5) Business Days after the date the Piggyback Notice is given; provided,
however, that in the case of the filing of a registration statement, such
Registrable Securities are not otherwise registered pursuant to an existing and
effective Shelf Registration Statement under this Agreement, but in such case,
the Company shall include such Registrable Securities in such underwritten
offering if the Shelf Registration Statement may be utilized for the offering
and sale of the Registrable Securities requested to be offered; and provided
further that, in the case of an underwritten offering in the form of a
“takedown” under a shelf registration statement, such Registrable Securities are
covered by an existing and effective Shelf Registration Statement that may be
utilized for the offering and sale of the Registrable Securities requested to be
offered.

(c) If the proposed offering is an Underwritten Offering, the Company will cause
the managing underwriter of the proposed offering to permit the Holders that
have requested Registrable Securities to be included in the Piggyback Offering
to include all such Registrable Securities on the same terms and conditions as
any similar securities, if any, of the Company. Notwithstanding the foregoing,
if the managing underwriter or underwriters of such underwritten offering
advises the Company and the selling Holders in writing that, in its view, the
total amount of securities that the Company, such Holders and any other holders
entitled to participate in such offering (“Other Holders”) propose to include in
such offering is such as to adversely affect the success of such underwritten
offering, then:

(A) if such Piggyback Offering is an underwritten primary offering by the
Company for its own account, the Company will include in such Piggyback
Offering: (i) first, all securities to be offered by the Company; (ii) second,
up to the full amount of Registrable Securities requested to be included in such
Piggyback Offering by the Holders, allocated pro rata among such Holders on the
basis of the amount of Registrable Securities requested to be included therein
by each of them and (iii) third, up to the full amount of securities requested
to be included in such offering by all Other Holders;

(B) if such Piggyback Offering is an underwritten secondary offering for the
account of Other Holders exercising “demand” rights, the Company will include in
such registration: (i) first, up to the full amount of securities requested to
be included in such offering by the Other Holders exercising “demand” rights and
the Holders, allocated pro rata among such Holders and such Other Holders on the
basis of the amount of securities held by each of the Holders and the Other
Holders; and (ii) second, up to the full amount of securities proposed to be
included in the registration by the Company;

such that, in each case, the total amount of securities to be included in such
Piggyback Offering is the full amount that, in the view of such managing
underwriter, can be sold without adversely affecting the success of such
Piggyback Offering.

(d) At any time after giving the Piggyback Notice and prior to the time sales of
securities are confirmed pursuant to the Piggyback Offering, or in the case the
Company determines for any reason not to register or delay the registration of
the Piggyback Offering, the

 

13



--------------------------------------------------------------------------------

Company may, at its election, give notice of its determination to all Holders,
and in the case of such a determination, will be relieved of its obligation to
register any Registrable Securities in connection with the abandoned or delayed
Piggyback Offering, without prejudice.

(e) Any Holder of Registrable Securities requesting to be included in a
Piggyback Offering may withdraw its request for inclusion by giving written
notice to the Company, at least three (3) Business Days prior to the anticipated
Effective Date of the Registration Statement filed in connection with such
Piggyback Offering, or in the case of a Piggyback Offering constituting a
“takedown” off of a shelf registration statement, at least three (3) Business
Days prior to the anticipated date of the filing by the Company under Rule 424
of a supplemental prospectus with respect to such offering, of its intention to
withdraw from that registration; provided, however, that (i) the Holder’s
request be made in writing and (ii) the withdrawal will be irrevocable and,
after making the withdrawal, a Holder will no longer have any right to include
its Registrable Securities in that Piggyback Offering.

7. Registration Procedures. If and when the Company is required to effect any
registration under the Securities Act as provided in Sections 2(a), 3(a) or 4 of
this Agreement, the Company shall use its commercially reasonable efforts to:

(a) prepare and file with the Commission the requisite Registration Statement to
effect such registration and thereafter use its commercially reasonable efforts
to cause such Registration Statement to become and remain effective, subject to
the limitations contained herein;

(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and to comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the method of disposition set forth in such Registration
Statement, subject to the limitations contained herein;

(c) (i) before filing a Registration Statement or Prospectus or any amendments
or supplements thereto, at the Company’s expense, furnish to the Holders whose
securities are covered by the Registration Statement copies of all such
documents, other than documents that are incorporated by reference, proposed to
be filed and such other documents reasonably requested by such Holders (which
may be furnished by email), and afford Counsel to the Holders a reasonable
opportunity to review and comment on such documents; and (ii) in connection with
the preparation and filing of each such Registration Statement pursuant to this
Agreement, (A) upon reasonable advance notice to the Company, give each of the
foregoing such reasonable access to all financial and other records, corporate
documents and properties of the Company as shall be necessary, in the reasonable
opinion of counsel to such Holders and such underwriters, to conduct a
reasonable due diligence investigation for purposes of the Securities Act, and
(B) upon

 

14



--------------------------------------------------------------------------------

reasonable advance notice to the Company and during normal business hours,
provide such reasonable opportunities to discuss the business of the Company
with its officers, directors, employees and the independent public accountants
who have certified its financial statements as shall be necessary, in the
reasonable opinion of such counsel to such Holders and such underwriters, to
conduct a reasonable due diligence investigation for purposes of the Securities
Act;

(d) notify each selling Holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed;

(e) furnish to each selling Holder of Registrable Securities, and the managing
underwriters, without charge, such number of copies of the applicable
Registration Statement, each amendment and supplement thereto, the Prospectus
included in such Registration Statement (including each preliminary Prospectus,
final Prospectus, and any other Prospectus (including any Prospectus filed under
Rule 424, Rule 430A or Rule 430B promulgated under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act), all exhibits and other documents filed
therewith and such other documents as such seller or such managing underwriters
may reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by such seller, and upon request, a copy of any and
all transmittal letters or other correspondence to or received from, the
Commission or any other governmental authority relating to such offer;

(f) (i) register or qualify all Registrable Securities and other securities, if
any, covered by such Registration Statement under such other securities or blue
sky laws of such states or other jurisdictions of the United States of America
as the Holders covered by such Registration Statement shall reasonably request
in writing, (ii) keep such registration or qualification in effect for so long
as such Registration Statement remains in effect and (iii) take any other action
that may be necessary or reasonably advisable to enable such Holders to
consummate the disposition in such jurisdictions of the securities to be sold by
such Holders, except that the Company shall not for any such purpose be required
to qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not but for the requirements of this subsection (f) be
obligated to be so qualified, to subject itself to taxation in such jurisdiction
or to consent to general service of process in any such jurisdiction;

(g) cause all Registrable Securities included in such Registration Statement to
be registered with or approved by such other federal or state governmental
agencies or authorities as necessary upon the opinion of counsel to the Company
or Counsel to the Holders of Registrable Securities included in such
Registration Statement to enable such Holder or Holders thereof to consummate
the disposition of such Registrable Securities in accordance with their intended
method of distribution thereof;

 

15



--------------------------------------------------------------------------------

(h) obtain and, if obtained, furnish to each Holder that is named as an
underwriter in the offering and each other underwriter thereof, a signed

(A) opinion of counsel for the Company, dated the date of the closing under the
underwriting agreement and addressed to the underwriters, reasonably
satisfactory (based on the customary form and substance of opinions of issuers’
counsel customarily given in such an offering) in form and substance to such
Holder and such underwriters, if any, and

(B) “cold comfort” letter, dated the Effective Date of such Registration
Statement (and, if such registration is an Underwritten Offering, dated the date
of the closing under the underwriting agreement and addressed to the
underwriters) and signed by the independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference in such registration statement, reasonably satisfactory (based on the
customary form and substance of “cold comfort” letters of issuers’ independent
public accountant customarily given in such an offering) in form and substance
to such Holder and such underwriters, if any, in each case, covering
substantially the same matters with respect to such Registration Statement (and
the Prospectus included therein) and, in the case of the accountants’ comfort
letter, with respect to events subsequent to the date of such financial
statements, as are customarily covered in opinions of issuer’s counsel and in
accountants’ comfort letters delivered to underwriters in such types of
offerings of securities;

(i) notify each Holder of Registrable Securities included in such Registration
Statement and other securities covered by such Registration Statement, if any,
at any time when a Prospectus relating thereto is required to be delivered under
the Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the Prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and for which the Company chooses to suspend the use of the
Registration Statement and Prospectus in accordance with the terms of this
Agreement, and at the written request of any such Holder, promptly prepare and
furnish to it a reasonable number of copies of a supplement to or an amendment
of such Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such Prospectus, as supplemented or amended,
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(j) notify the Holders of Registrable Securities included in such Registration
Statement and other securities covered by such Registration Statement promptly
of any request by the Commission for the amending or supplementing of such
Registration Statement or Prospectus or for additional information;

 

16



--------------------------------------------------------------------------------

(k) advise the Holders of Registrable Securities included in such Registration
Statement and other securities covered by such Registration Statement, promptly
after it shall receive notice or obtain knowledge thereof and promptly use its
commercially reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of a registration statement relating to the Registrable
Securities at the earliest practicable moment;

(l) otherwise comply with all applicable rules and regulations of the Commission
and any other governmental agency or authority having jurisdiction over the
offering, and make available to its stockholders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months, but not more than eighteen (18) months, beginning with the first
(1st) full calendar month after the Effective Date of such Registration
Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158, and furnish to each Holder and
to the managing underwriter, if any, at least ten (10) days prior to the filing
thereof (or such shorter time period reasonably necessary in light of applicable
legal requirements) a copy of any amendment or supplement to such Registration
Statement or Prospectus;

(m) cause all Registrable Securities included in a Registration Statement to be
listed on a national securities exchange on which similar securities issued by
the Company are then listed, if the listing of such Registrable Securities is
then permitted under the rules of such exchange;

(n) provide and cause to be maintained a transfer agent and registrar for the
Registrable Securities included in a Registration Statement no later than the
Effective Date thereof;

(o) enter into such agreements (including an underwriting agreement in customary
form) and take such other actions as the Holders beneficially owning a majority
of the Registrable Securities included in a Registration Statement or the
underwriters, if any, shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, including customary
indemnification; and provide reasonable cooperation, including causing
appropriate officers to attend and participate in “road shows” and other
information meetings organized by the underwriters, if any, as reasonably
requested; provided, that the Company shall have no obligation to participate in
more than one (1) “road show” in any six (6)-month period and such participation
shall not unreasonably interfere with the business operations of the Company;

(p) if requested by the managing underwriter(s) or the Holders beneficially
owning a majority of the Registrable Securities being sold in connection with an
Underwritten Offering, promptly incorporate in a prospectus supplement or
post-effective

 

17



--------------------------------------------------------------------------------

amendment such information relating to the plan of distribution for such
Registrable Securities provided to the Company in writing by the managing
underwriters and the Holders of a majority of the Registrable Securities being
sold and that is required to be included therein relating to the plan of
distribution with respect to such Registrable Securities, including without
limitation, information with respect to the number of Registrable Securities
being sold to such underwriters, the purchase price being paid therefor by such
underwriters and with respect to any other terms of the Underwritten Offering of
the Registrable Securities to be sold in such offering, and make any required
filings with respect to such information relating to the plan of distribution as
soon as practicable after notified of the information;

(q) cooperate with the Holders of Registrable Securities included in a
Registration Statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends, and enable such
Registrable Securities to be in such amounts and registered in such names as the
managing underwriters, or, if none, the Holders beneficially owning a majority
of the Registrable Securities being offered for sale, may reasonably request at
least three (3) Business Days prior to any sale of Registrable Securities; and

(r) otherwise use its commercially reasonable efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

In addition, at least ten (10) Business Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder, including any update to or confirmation of the
information contained in the Selling Holder Questionnaire, if any, which shall
be completed and delivered to the Company promptly upon request and, in any
event, within five (5) Business Days prior to the applicable anticipated filing
date. Each Holder further agrees that it shall not be entitled to be named as a
selling securityholder in the Registration Statement or use the Prospectus for
offers and resales of Registrable Securities at any time, unless such Holder has
returned to the Company a completed and signed Selling Holder Questionnaire and
a response to any requests for further information as described in the previous
sentence and, if an Underwritten Offering, entered into an underwriting
agreement with the underwriters in accordance with Section 4(b) and Section 9.
If a Holder of Registrable Securities returns a Selling Holder Questionnaire or
a request for further information, in either case, after its respective
deadline, the Company shall be permitted to exclude such Holder from being a
selling security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto. Each Holder acknowledges and agrees that the
information in the Selling Holder Questionnaire or request for further
information as described in this Section 7 will be used by the Company in the
preparation of the Registration Statement and hereby consents to the inclusion
of such information in the Registration Statement.

 

18



--------------------------------------------------------------------------------

8. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts, fees or selling commissions or broker or
similar commissions or fees of any Holder) shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence shall include,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with any securities exchange on which the Units or Shares, as applicable, are
then listed for trading, (B) with respect to compliance with applicable state
securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company, with respect to any filing that may be required to be made by
any broker through which a Holder intends to make sales of Registrable
Securities with the Financial Industry Regulatory Authority (“FINRA”) pursuant
to FINRA Rule 5110, so long as the broker is receiving no more than a customary
brokerage commission in connection with such sale, (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) all fees and expenses incurred in connection with any road show for
underwritten offerings to the extent not borne by the underwriters,
(vi) Securities Act liability insurance, if the Company so desires such
insurance, and (vii) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company will pay the reasonable fees and
disbursements of one Counsel to the Holders (and one local counsel, if
reasonably necessary), in each case selected by the Majority Holders, including,
for the avoidance of doubt, any expenses of Counsel to the Holders (and one
local counsel, if reasonably necessary) in connection with the filing or
amendment of any Registration Statement, Prospectus or free writing prospectus
hereunder.

9. Lockups. In connection with any Underwritten Takedown or underwritten
registration pursuant to a Demand Registration Request or other underwritten
public offering of equity securities by the Company (other than a registration
relating solely to employee benefit plans on Form S-8 or similar forms that may
be promulgated in the future, or a registration relating solely to a transaction
on Form S-4 or similar forms that may be promulgated in the future), if
requested by the underwriter(s) managing such offering, no Holder who
participates in such offering or beneficially owns (together with its Affiliates
and Related Funds) three percent (3%) or more of the outstanding Shares at such
time (on a fully diluted basis assuming the conversion of the Convertible PIK
Notes) shall effect any sale or distribution of equity securities of the
Company, or any securities convertible into or exchangeable or exercisable for
such securities, except with the written consent of such managing
underwriter(s), during the seven (7) days prior to and the ninety (90)-day
period beginning on the date of closing of such offering (the “Lockup Period”),
except as part of such offering; provided, that such Lockup Period

 

19



--------------------------------------------------------------------------------

restrictions are applicable on substantially similar terms to the Company and
all of its and its subsidiaries’ executive officers and directors; provided,
further, that nothing herein will prevent any Holder from making a distribution
of Registrable Securities to any of its partners, members or stockholders
thereof or a transfer of Registrable Securities to an Affiliate or Related Fund
that is otherwise in compliance with applicable securities laws, so long as such
distributees or transferees, as applicable, agree to be bound by the
restrictions set forth in this Section 9. Each Holder agrees to execute a
lock-up agreement in favor of the Company’s underwriters to such effect and, in
any event, that the Company’s underwriters in any relevant offering shall be
third party beneficiaries of this Section 9. The provisions of this Section 9
will no longer apply to a Holder once such Holder ceases to hold Registrable
Securities.

10. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), to which any of them may become subject, that
arise out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus or (ii) any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto, or (B) in the case of an occurrence of an event
of the type specified in Section 7(i), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated and defined in Section 14(c) below, but
only if and to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnified Party (as defined in
Section 10(c)), shall survive the transfer of the Registrable Securities by the
Holders, and shall be in addition to any liability which the Company may
otherwise have.

 

20



--------------------------------------------------------------------------------

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein or (ii) to the extent, but only to the extent, that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in a
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (iii) in the case of an occurrence of an
event of the type specified in Section 7(i), to the extent, but only to the
extent, related to the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 14(c), but only if and to the extent that following the
receipt of the Advice the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
actually received by such Holder from the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the

 

21



--------------------------------------------------------------------------------

Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that in the reasonable judgment of such counsel a conflict of interest
exists if the same counsel were to represent such Indemnified Party and the
Indemnifying Party; provided, that the Indemnifying Party shall not be liable
for the reasonable and documented fees and expenses of more than one separate
firm of attorneys at any time for all Indemnified Parties (as well as one local
counsel, if reasonably necessary). The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 10(c))
shall be paid to the Indemnified Party, as incurred, with reasonable promptness
after receipt of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 10, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

(d) Contribution. If a claim for indemnification under Section 10(a) or 10(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 10(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 10(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net

 

22



--------------------------------------------------------------------------------

proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

11. Rule 144 and Rule 144A; Other Exemptions. With a view to making available to
the Holders of Registrable Securities the benefits of Rule 144 and Rule 144A
promulgated under the Securities Act and other rules and regulations of the
Commission that may at any time permit a Holder of Registrable Securities to
sell securities of the Company to the public without registration, the Company
covenants that it will (i) to the extent it shall be required to do so under the
Exchange Act, use its commercially reasonable efforts to file in a timely manner
all reports and other documents required, if any, to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted
thereunder and (ii) take such further action as any Holder may reasonably
request and make available information necessary to comply with Rule 144 and
Rule 144A, at all times, all to the extent required from time to time to enable
such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (x) Rule 144
and Rule 144A promulgated under the Securities Act, as such rules may be amended
from time to time or (y) any other rules or regulations now existing or
hereafter adopted by the Commission. Upon the reasonable request of any Holder
of Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such information requirements, and,
if not, the specific reasons for non-compliance.

12. Transfer of Registration Rights. Subject to the terms of the Shareholders
Agreement, dated the date hereof, between the Company and the stockholders party
thereto, any Holder may freely assign its rights under this Agreement in
connection with any sale, transfer, assignment, or other conveyance (any of the
foregoing, a “Transfer”) of Registrable Securities to a Transferee of such
Registrable Securities, but only if all of the following conditions are
satisfied: (a) such Transfer is effected in accordance with applicable
securities laws; (b) the Company is given written notice by such Holder of such
Transfer, stating the name and address of the Transferee and identifying the
Registrable Securities with respect to which such rights are being assigned; and
(c) such Transferee delivers to the Company a duly executed joinder to this
Agreement, in form and substance reasonably satisfactory to the Company,
pursuant to which it agrees to be bound by the terms and conditions of this
Agreement (a “Joinder”); provided, that any rights so assigned shall apply only
in respect of the Registrable Securities that are Transferred and not in respect
of any other Units, Shares or other securities that the Transferee may hold.

13. Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

 

23



--------------------------------------------------------------------------------

14. Miscellaneous.

(a) Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to any Registration Statement and shall sell the
Registrable Securities under a Registration Statement only in accordance with a
method of distribution described in such Registration Statement

(c) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of a Grace Period or any event of the kind described in Section 7(i), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this paragraph.

(d) [Reserved].

(e) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Holders in this Agreement.

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least a majority of the then outstanding Registrable Securities;
provided, however, that any party may give a waiver as to itself; provided
further that no amendment, modification, supplement, or waiver that
disproportionately and adversely affects, alters, or changes the interests of
any Holder shall be effective against such Holder without the prior written
consent of such Holder; and provided further that the waiver of any provision
with respect to any Registration Statement or offering may, if such offering
shall have been commenced, be given by Holders having elected to participate in
such offering and holding at least a majority of the Registrable Securities
included therein. No waiver of any terms or conditions of this Agreement shall
operate as a waiver of any other breach of such terms and conditions or any
other term or condition, nor shall any failure to enforce any provision hereof
operate as a waiver of such provision or of any other provision hereof. No
written waiver hereunder, unless it by its own terms explicitly provides to the

 

24



--------------------------------------------------------------------------------

contrary, shall be construed to effect a continuing waiver of the provisions
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision. The failure of any party to enforce
any provision of this Agreement shall not be construed as a waiver of such
provision and shall not affect the right of such party thereafter to enforce
each provision of this Agreement in accordance with its terms.

(g) Notices. All notices, demands or requests required or permitted under this
Agreement must be in writing, and shall be made by hand delivery, certified
mail, overnight courier service, electronic mail or facsimile to the address,
electronic mail address or facsimile number set forth below; provided, that any
party may designate a different address, electronic mail address or facsimile
number by a notice similarly given to the Company:

(A) If to the Company:

Offshore Group Investment Limited

777 Post Oak Boulevard, Suite 800

Houston, TX 77056

Attention: Chief Executive Officer

Facsimile: (281) 404-4749

Email: paul.bragg@vantagedrilling.com

with a copy (which shall not constitute notice) to:

Norton Rose Fulbright US LLP

1301 McKinney, Suite 5100

Houston, TX 77010

Attention: Joshua P. Agrons

Facsimile: (713) 651-5246

Email: josh.agrons@nortonrosefulbright.com

(B) If to the Holders (or to any of them), to the address, electronic mail
address or facsimile number set forth below such Holder’s name on the signature
page hereto (or if applicable, on the signature page to the Joinder pursuant to
which such Holder became a party hereto).

Any such notice or communication shall be deemed given when delivered by hand,
if delivered on a Business Day; on the next Business Day after delivery by hand
if delivered by hand on a day that is not a Business Day; four Business Days
after being deposited in the United States mail, postage prepaid, return receipt
requested, if mailed; on the next Business Day after being deposited for next
day delivery with Federal Express or a similar overnight courier; when receipt
is acknowledged, whether by facsimile confirmation or return electronic mail, if
sent by facsimile or electronic mail on a Business Day; and on the next Business
Day following the day on which receipt is acknowledged whether by facsimile

 

25



--------------------------------------------------------------------------------

confirmation or return electronic mail, if sent by facsimile or electronic mail
on a day that is not a Business Day. If any time period for giving notice or
taking action hereunder expires on a day which is not a Business Day or is a
legal holiday in the jurisdiction in which the recipient’s principal office is
located, the time period shall automatically be extended to the next Business
Day.

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any trustee in bankruptcy). No assignment or
delegation of this Agreement by the Company, or any of the Company’s rights,
interests or obligations hereunder, shall be effective against any Holder
without the prior written consent of such Holder.

(i) Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of
Trial by Jury. This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution, termination, performance or
nonperformance of this Agreement, shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State, without regard to any conflict of laws principles
thereof. Each party hereto agrees that it shall bring any action or proceeding
in respect of any claim based upon, arising out of, or related to this
agreement, any provision hereof or any of the transactions contemplated hereby,
in the United States District Court for the Southern District of New York or any
New York State court sitting in the Borough of Manhattan of New York City (the
“Chosen Courts”), and solely in connection with claims arising under this
Agreement or the transactions that are the subject of this Agreement
(a) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(b) waives any objection to laying venue in any such action or proceeding in the
Chosen Courts and (c) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party hereto. Each party
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR
PROCEEDING BASED UPON, ARISING OUT OF, OR RELATED TO THIS AGREEMENT, ANY
PROVISION HEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

(j) Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision was omitted. In the case of any such invalidity or unenforceability,
each of the parties hereto agrees to negotiate in good faith to amend this
Agreement to replace such provision with a new legally valid and enforceable
provision that gives effect to the original intent of the parties as closely as
possible and in a mutually acceptable manner.

(k) Counterparts. This Agreement may be executed in multiple counterparts,
including by electronic transmission or portable document format (PDF), each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

26



--------------------------------------------------------------------------------

(l) Headings; No Strict Construction. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a substantive part of
this Agreement. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

(m) Entire Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

(n) Termination. The obligations of the Company and of any Holder, other than
those obligations contained in Section 10 and this Section 14, shall terminate
with respect to the Company and such Holder as soon as such Holder no longer
beneficially owns any Registrable Securities.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

OFFSHORE GROUP INVESTMENT LIMITED By:  

 

Name:   Title:  

 

[Signature Page to OGIL/Holders Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

HOLDERS:

[Holder Name]

 

By:  

 

Name:   Title:  

 

¨ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.

 

¨ By checking this box, the Holder signing above hereby requests the inclusion
of                  Shares of its Registrable Securities (together with the
corresponding amount of Convertible PIK Notes as well as the Shares issuable
upon the conversion thereof) in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to OGIL/Holders Registration Rights Agreement]